TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00216-CR
                                      NO. 03-08-00585-CR


                                 In re Michael Wayne Morton


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
   NO. 86-452-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Michael Wayne Morton has filed two notices of appeal in this cause in which he

seeks DNA testing. He filed the first based on an order whose finality was disputed. That notice of

appeal prompted appellate cause number 03-08-00216-CR. After a subsequent trial-court order,

Morton filed a second notice of appeal that prompted appellate cause number 03-08-00585-CR.

Morton requests consolidation of the two appellate causes.

               We grant the motion and consolidate these appeals. The records filed in appellate

cause number 03-08-00216-CR shall be transferred to appellate cause number 03-08-00585-CR.

The consolidated causes will proceed under the style of cause number 03-08-00585-CR. Appellate

cause number 03-08-00216-CR is dismissed.




                                             G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Consolidated and (03-08-00216-CR only) Dismissed

Filed: February 11, 2009

Do Not Publish